Title: From Thomas Jefferson to William John Coffee, 10 April 1824
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
Apr. 10. 24.
Your letter of Jan. 11. did not reach me till the last of Feb. and as I then expected to have a meeting of the Visitors within a few days I deferred answering you till that should give me something more decisive to say,  the month of Mar. however passed over without the expected meeting, and it did not take place till this week. we propose to take this summer & autumn for procuring professors for the University and to open it on the 1st day of Feb. next, when we hope to do it on a scale equally  distinguished and useful. till then, of course, we shall have no students. the walls of the Rotunda were finished last fall, and it will be covered in within the course of the summer, and finished  so far as to be in a state of safety and use until funds may occur to compleat it. we shall not however recieve our capitals, bases Etc from Italy until the next year and of course cannot finish it’s Portico till then. this is the state of things with us. I sympathise with you in the horror of a cold climate and preference of a milder one in winter. here we had ice to fill our ice houses but once during the winter which lasted 3. or 4. days only and we have had at no one time a snow of more than an inch or two, so that I have not been able to put any into my snowhouse. I know of no changes worth noting among those known to you here, and with hopes of seeing you on your proposed visit to our canton I pray you to be assured of my continued & great esteem & respect.Th: J.